Citation Nr: 1608892	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.

2.  Entitlement to service connection for a right thumb disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Nashville, Tennessee has jurisdiction over the appeal.

In December 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's testimony suggests that his degenerative arthritis of the left knee may have worsened since his last VA examination, which was more than five years ago.  Thus, a remand is necessary to afford him a contemporaneous examination.  

Additionally, as the Veteran has competently and credibly testified as to worsening of right thumb symptoms since his April 2009 QTC examination finding that his documented in-service thumb injury had resolved, a VA examination is needed to assess the current nature and etiology of any right thumb disability.  

Lastly, the Veteran testified that he receives private treatment from a Dr. Walker for his service-connected left knee disability.  No records from that provider have not been associated with the claims file and should be obtained on remand.  Updated VA treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all records from Dr. Walker in Millington.  See Board hearing transcript, pg. 8.  

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran for a VA orthopedic examination to determine the current severity of his degenerative arthritis of the left knee.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any right thumb disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

For any current right thumb disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service, including the documented June 1990 right thumb injury therein. 

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




